June 26, 2007 VIA EDGAR The United States Securities and Exchange Commission 450 Fifth Street NW Washington, D.C. 20549 Re: Nationwide Variable Account-4 Nationwide Life Insurance Company Form N-4; SEC File No. 333-144018 Application to Withdraw Registration Statement Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, and on behalf of its Nationwide Variable Account-4, Nationwide Life Insurance Company ("Nationwide") respectfully requests the withdrawal of the registration statement identified above. This withdrawal is being requested in light of Nationwide's decision to offer the variable annuity through a different separate account. No securities were sold in connection with the registration statement identified above. If you have any questions concerning this matter, please contact me at (614)249-6522. Sincerely, Nationwide Life Insurance Company /s/JEANNY SIMAITIS Jeanny Simaitis Lead Counsel
